DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 and 21-24 are pending.
Claims 1-11 and 21-24 are allowed.
The claim set received 18 July 2022 does not have an amendment relative to the prior claim set received 29 December 2021 but as a formality the claim set has been entered after final.
Priority
Claims 1-11 and 21-24 are given the benefit of the claim of priority to Provisional Application No. 62/221,574, filed on 21 September 2015.
Terminal Disclaimer
The terminal disclaimer filed on 18 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 15/931,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The provisional rejection of claims 1 and 21-24 under 35 U.S.C. 101 as claiming the same invention as that of claims 12 and 21-24 of copending Application No. 16/776,405 (reference application) in the Office action mailed 18 January 2022 is withdrawn because after further consideration there are minor differences in scope of the claims in the copending application relative to the instant claims and a provisional nonstatutory rejection is proper, however the copending application is not in condition for allowance. As discussed in MPEP 804 IBI(a)-(b)(iii) in such situations it is proper to withdraw a provisional nonstatutory double patenting rejection.
The provisional rejection of claims 1-11 and 21-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, and 21-23 of copending Application No. 15/931487 (reference application) (now issued U.S. Patent No. 11,380,421) is withdrawn in view of the terminal disclaimer discussed above..
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The pending claims are patent-eligible under 35 U.S.C. 101 because they require an unconventional combination of additional elements of first and second successive alignments as recited in independent claims 1 and 21. The claims therefore have significantly more than the recited abstract idea.
The two pending independent claims 1 and 21 require a step of “when one new alignment score exceeds the optimal alignment score for the optimally-aligning sequence read, removing the matching reference genome from the set of matching reference genomes.” The independent claims also require steps of two successive alignments as recited in independent claims 1 and 21. The steps are nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631